           Case 1:17-cr-00420-KMW Document 105
                                           109 Filed 07/15/21
                                                     07/30/21 Page 1 of 2



                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC #:
                                                                   DATE FILED: 7/29/21
                                                           July 15, 2021

BY ECF

Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street                                                MEMO ENDORSED
New York, New York 10007

     Re:    United States v. Jerome Brown
            17 Cr. 420 (KMW)

Dear Judge Wood,

      I write to respectfully request an adjournment of resentencing, and related Granted
deadlines, in the above-captioned case.                                           -KMW

       On June 24, 2021, the Second Circuit issued an opinion ordering a resentencing
in Mr. Brown’s case. The basis for this order is the circuit’s recent decision in United
States v. Scott, 990 F.3d 94 (2d Cir. 2021), regarding whether crimes that can be
committed by omission can categorically qualify as crimes of violence. The Second
Circuit’s decision in Scott deepened a split among the circuits on this question. Mr.
Scott is also represented by the Federal Defenders and has filed a petition for a writ
of certiorari on the issue. See Scott v. United States, No. 20-7778 (Mar. 31, 2021)
(noting that four circuits find an omission cannot constitute the use of physical force
against the person of another, while six circuits find that it can). The Solicitor
General’s Office has repeatedly requested additional time to respond to the Scott
petition and its response is now due August 16, 2021. If the Scott petition is granted,
Mr. Brown’s appellate counsel intends to file a petition for certiorari on his behalf.

       Because the disposition of the pending Scott petition may impact Mr. Brown’s
case, and because counsel may pursue a further appeal on his behalf, we respectfully
request that the Court adjourn resentencing in this matter. The defense proposes
sending a further letter to the Court regarding scheduling after the referenced
certiorari petitions are decided. Counsel also notes that Mr. Brown has entirely
completed his previously-imposed sentence.

      I have conferred with AUSA Robert Sobelman regarding this matter and he
informs me that the government objects to this request. I further understand, based
          Case 1:17-cr-00420-KMW Document 105
                                          109 Filed 07/15/21
                                                    07/30/21 Page 2 of 2


 on correspondence with AUSA Sobelman, that the government “objects to the
 defendant’s request because the mandate has already issued and, absent a recall of
 the mandate, there is no basis for a stay.”

        However, as this Court is likely aware, a criminal defendant has 90 days from
 the date of an appellate court’s judgment (regardless of when the mandate issues) to
 petition the Supreme Court for certiorari. See Rules of the Supreme Court of the
 United States Rule 13. Further, a defendant does not need to request a stay of a
 circuit’s mandate to petition for certiorari. For these reasons, we request an
 adjournment of Mr. Brown’s resentencing date.

                                     Respectfully submitted,

                                     /s/ Sarah Baumgartel
                                     Sarah Baumgartel, Esq.
                                     Assistant Federal Defender

cc:   Government Counsel (by ECF)

         For the reasons set forth above and in the reply letter (ECF No. 108), the
         resentencing, and related deadlines, are adjourned sine die.

         By October 1, 2021, defense counsel must provide the Court with an update on
         the petition(s) for a writ of certiorari referenced above. Thereafter, defense
         counsel must provide the Court with further updates on the first day of each
         month.

         SO ORDERED.

         Dated: July 29, 2021
         New York, NY


              /s/ Kimba M. Wood
         The Honorable Kimba M. Wood
         United States District Judge
